UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-4840



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

            versus


MICHAEL ALONZA RUFUS,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CR-02-550)


Submitted:    July 14, 2004                 Decided:   November 4, 2004


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B.    Betts, LAW OFFICES OF DAVID B. BETTS, Columbia, South
Carolina,    for Appellant. J. Strom Thurmond, Jr., United States
Attorney,   William K. Witherspoon, Assistant United States Attorney,
Columbia,   South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Alonza Rufus appeals his convictions and sentence

after pleading guilty to conspiracy to possess with intent to

distribute 500 grams or more of cocaine, in violation of 21 U.S.C.

§ 841(a)(1) (2000), and possession of a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)

(2000).   We affirm.

           Rufus argues the district court abused its discretion

when it found there was a factual basis for his guilty plea as to

the firearm charge under former Fed. R. Crim. P. 11(f).   We review

the district court’s determination that a sufficient factual basis

exists for abuse of discretion.    United States v. Carr, 271 F.3d

172, 179 (4th Cir. 2001).    The court “need only be subjectively

satisfied that there is a sufficient factual basis for a conclusion

that the defendant committed all of the elements of the offense.”

United States v. Mitchell, 104 F.3d 649, 652 (4th Cir. 1997)

(internal citation omitted).      “[I]f the evidence presented is

sufficient to demonstrate that the defendant committed the elements

of the charged offense, acceptance of the plea clearly does not

constitute an abuse of discretion.”    Id.

           To establish a violation of § 924(c), the Government must

prove the firearm “furthered, advanced, or helped forward a drug

trafficking crime.” United States v. Lomax, 293 F.3d 701, 705 (4th

Cir. 2002).   Factors that might lead a reasonable trier of fact to


                               - 2 -
conclude that the requisite nexus existed between the firearm and

the drug offense include:         “‘the type of drug activity that is

being conducted, accessibility of the firearm, the type of weapon

. . . , whether the gun is loaded, proximity to drugs or drug

profits, and the time and circumstances under which the gun is

found.’”    Id. (quoting United States v. Ceballos-Torres, 218 F.3d

409, 414-15 (5th Cir. 2000)).      Accordingly, because Rufus admitted

he moved the firearm from a table that held cocaine and hid it

under a bed just before answering the door to law enforcement

officers,   we   conclude   the   district   court   did   not   abuse   its

discretion when it found there was a sufficient factual basis for

Rufus’s guilty plea.

            Rufus also moves to remove his appellate counsel, file a

pro se supplemental brief, file a pro se reply brief, supplement

the record, and proceed on appeal pro se.        Rufus does not have a

constitutional right to proceed on appeal pro se.          See Martinez v.

Court of Appeal of California, 528 U.S. 152, 163 (2000); United

States v. Gillis, 773 F.2d 549, 560 (4th Cir. 1985).         We therefore

deny Rufus’s motion to remove appellate counsel and proceed on

appeal pro se.     We also deny Rufus’s motions to supplement the

record and file a pro se reply brief.                However, because we

permitted the defendant in Gillis to submit a supplemental pro se

brief, concluding that this provided him with “any ‘right’ he has

to self-representation on appeal,” we grant Rufus’s motion to file


                                   - 3 -
a pro se supplemental brief.              See Gillis, 773 F.2d at 560.

Nevertheless, we have carefully considered the issues Rufus asserts

pro se and conclude that they are meritless.          We further conclude

that because the record does not conclusively establish ineffective

assistance of counsel, Rufus’s ineffective assistance claim is not

cognizable in this appeal and should be raised in a 28 U.S.C.

§ 2255 (2000) motion.         See United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999).

           Accordingly, we affirm Rufus’s convictions and sentence.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                    - 4 -